F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                              DEC 1 2000
                                TENTH CIRCUIT
                           __________________________                    PATRICK FISHER
                                                                                  Clerk

 REX A. BLUM,

          Petitioner-Appellant,

 v.                                                       No. 00-1266
                                                            (D. Colo.)
 UNITED STATES OF AMERICA,                            (D.Ct. No. 99-D-1872)

          Respondent-Appellee.
                        ____________________________

                            ORDER AND JUDGMENT *


Before BRORBY, KELLY, and MURPHY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.



      Appellant Rex A. Blum, a federal inmate appearing pro se, appeals the


      *
          This order and judgment is not binding precedent except under the doctrines of
law of the case, res judicata and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
district court’s decision denying his habeas corpus petition filed pursuant to 28

U.S.C. § 2241. We exercise jurisdiction under 28 U.S.C. § 2253(a), and affirm. 1



       On May 8, 1989, Mr. Blum was convicted in federal district court for

possession with intent to distribute and distribution of a controlled substance, and

received a fifteen-year term of imprisonment and a four-year term of supervised

release. The United States Parole Commission paroled Mr. Blum on December 5,

1991. At that time, Mr. Blum had 4,470 days to serve of his sentence and was

instructed to remain within the limits of the District of Colorado until the end of

his sentence, on March 5, 2004. Thereafter, Mr. Blum repeatedly violated his

parole, causing the Parole Commission to issue three different warrants in less

than four years to revoke his parole. Following each parole revocation hearing,

the Parole Commission eventually placed Mr. Blum on presumptive parole. On

July 16, 1999, the Parole Commission issued a fourth warrant, charging Mr. Blum

with use of dangerous and habit-forming drugs, and association with a person

having a criminal record or engaged in criminal activity. Following the

government’s detainment of Mr. Blum, he filed the instant § 2241 petition,



       1
          A federal inmate is not required to obtain a certificate of appealability to appeal
a final order in a proceeding under 28 U.S.C. § 2241. See Montez v. McKinna, 208 F.3d
862, 866-67 (10th Cir. 2000); McIntosh v. United States Parole Comm’n, 115 F.3d 809,
810 n.1 (10th Cir. 1997).

                                             -2-
challenging the government’s authority to detain him on the warrant. In support,

Mr. Blum claimed he fully served his fifteen-year sentence when he served his

four-year term of supervised release–starting from the date of his parole on

December 5, 1991 until his supervised release ended on December 5, 1995.



      The district court conducted a thorough analysis of Mr. Blum’s claim and

held the government legally detained him. In so holding, the district court

reasoned Mr. Blum remained under the constructive custody of the Parole

Commission until March 5, 2004, even though his term of supervisory release

commenced on his parole date. The district court pointed out that Mr. Blum’s

supervisory release ran concurrent with his parole. In support, the district court

noted that each time Mr. Blum violated the conditions of his parole and was

subsequently re-paroled, he signed a parole certificate, showing he remained

under parole supervision until March 4, 2004. Thus, the district court concluded

the Parole Commission possessed constructive custody over Mr. Blum when it

issued its fourth warrant on July 16, 1999.



      On appeal, Mr. Blum lists the grounds for reversing the district court’s

decision in seven short sentences:

      1. “I’ve completed my supervised release so supervision should be


                                         -3-
completed.”

      2. “I’ve completed my supervised release.”

      3. “I shouldn’t be on supervision.”

      4. “I should be released from parole.”

      5. “I’ve done completed my supervised release.”

      6. “Yes, Supervise Release takes place of parole.”

      7. “Release me from supervision.”

As to his statement of the case, Mr. Blum simply refers this court to some

“transcripts,” which he fails to further identify or designate as a part of the record

on appeal.



      We review de novo the district court’s decision to deny habeas relief under

28 U.S.C. § 2241. See Patterson v. Knowles, 162 F.3d 574, 575 (10th Cir. 1998).

While we construe a pro se litigant’s pleadings liberally, Riddle v. Mondragon, 83

F.3d 1197, 1202 (10th Cir. 1996), we are not required to manufacture a litigant’s

appeal argument when he fails his burden of citing and tying together the relevant

facts, specific citations to the record, and his legal contentions. See United States

v. Rodriguez-Aguirre, 108 F.3d 1228, 1238 n.8 (10th Cir.), cert. denied, 522 U.S.

847 (1997).




                                          -4-
        In reviewing Mr. Blum’s “grounds” for appeal, we note he merely raises

patently repetitive, vague and unsupported assertions, rather than articulating the

relevant facts, record citations, his legal contentions, or the district court’s

alleged error. Thus, Mr. Blum fails his burden of tying together a coherent

argument for our review. See Rodriguez-Aguirre, 108 F.3d at 1238 n.8.



        Despite the inadequacies in Mr. Blum’s appeal pleadings, we have

nevertheless carefully reviewed the record. After conducting a de novo review,

we announce our agreement with the district court’s analysis of the parole issue

raised in Mr. Blum’s petition. Because the district court provided sufficient

analysis for denying Mr. Blum’s petition, we will not duplicate the same analysis

here.



        Accordingly, we AFFIRM the district court’s June 16, 2000 Order. For

good cause shown, we further grant the government’s “Motion to Seal Appellee’s

Answer Brief,” requesting its brief, which includes copies of prison records and

sentencing information, be sealed.



                                         Entered by the Court:

                                         WADE BRORBY
                                         United States Circuit Judge

                                           -5-